DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/03/2022.
Applicant's election with traverse of Species B in the reply filed on 5/03/2022 is acknowledged.  The traversal is on the ground(s) that Species A, B, and C include some combination or subcombination of shoulder longitudinal grooves, middle grooves 12, and middle main groove portions 14, such that there is significant overlap among all the species with respect to search and examination issues. Thus, there is no undue burden placed on the Examiner to proceed to examine all species. This is not found persuasive because the species are directed towards mutually exclusive embodiments of the middle groove configuration. In species A, the middle groove is continuous and middle portions are directly connected with each other. In species B, the middle groove is continuous and the middle portions are indirectly connected with each other via joint groove portions.  In species C, the middle groove is discontinuous and the middle portions are isolated from each other. Prior art applicable to one species is not likely to be applicable to another species. The species require different fields of search in different groups/subgroups and/or different search queries (for example, unlike species A and B, species C is classified in B60C11/032 {Patterns comprising isolated recesses}). Thus, there exists a search and examination burden arising from the multiple mutually exclusive species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (D246640) in view of Kamimura (JPH 06-239107, with English machine translation).
Regarding claims 1 and 2, Matsuda discloses a tire having crown longitudinal groove on a side of a tire equator (see groove on equator), a shoulder longitudinal groove (see outer zigzag groove), and a middle groove having middle groove portions (see annotated Fig. 4 below). The middle main groove portion protrudes toward the first tread edge and is formed in a bent line shape by three or more linear elements connected with each other. The description of “tyre for a motorcycle" in the claim preamble relates to intended use and fails to require tire structure not disclosed by Matsuda. In other words, "tyre for a motorcycle" reads on a motorcycle tire, passenger tire, heavy duty tire, etc. It is emphasized that claim 1 describes “tyre for a motorcycle" instead of --motorcycle tyre--.

    PNG
    media_image1.png
    398
    695
    media_image1.png
    Greyscale

Matsuda does not disclose each of middle main groove portions as including a shallow bottom portion having a groove depth smaller than maximum groove depth of the shoulder longitudinal groove and a maximum groove depth of the crown longitudinal groove. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the middle main groove portions with a shallow bottom portions since Kamimura, similarly directed towards a tire having zigzag circumferential grooves, teaches providing the circumferential grooves with projections 3 along the length of the groove to improve tire durability by preventing stones from jamming into the grooves (abstract, [0004]). The crown, middle, and shoulder grooves having substantially similar depths in Matsuda and in providing a shallow bottom portion such as that disclosed by Kamimura, it would have been obvious to a person having ordinary skill in the art for the bottom portion to have depth less than that of the crown and shoulder grooves. 
Regarding claim 3, the middle main groove portions are line symmetric about their center.
Regarding claims 4, 5, and 6, the middle main groove portions has a pair of bent portions formed by the linear elements and the shallow bottom portion is provided between the pair of bent portions and is formed over the entire length of each of the middle main groove portions--the projection of Kamimura extends along the length of the circumferential grooves.
Regarding claim 7, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the shallow bottom portion with depth of 0.5 mm to 0.6 times the maximum groove depth of the shallow or crown grooves since Kamimura teaches the depth of the protrusion as 0.15 to 0.3 times the groove depth to prevent stone retention ([0011-0012]). Tire grooves are conventionally multiple millimeters in depth and thus the Kamimura protrusion would obviously be greater than 0.5mm.
Regarding claim 8, the outer end in the tire axial direction of the middle groove is arranged at a position within 25% of a tread width from the tire equator (see Fig. 4).
Regarding claim 10, the middle main groove portions are connected via middle joint groove portions (see annotated Fig. 4 above).
Regarding claim 13, the shoulder longitudinal groove has a plurality of shoulder protruding portions that extend toward the tire equator or the tire first edge and which are aligned with the middle main groove portion (see Fig. 4).
Regarding claim 14, the middle main groove portions are formed by a pair of first linear elements connected to a pair of second linear elements and the pair of first linear elements are inclined toward the first tread edge from the center portions (see the center arrow of the middle main groove portion in annotated Fig. 4 above--this is the center of the first linear pair, the second linear elements extend from the ends of the first linear pair).
Regarding claims 16, while Matsuda does not expressly disclose the first linear element angle, it would have been obvious to person having ordinary skill in the art at the time of the invention to have configured the angle as 5 to 20 degrees to the circumferential since Matsuda illustrates groove with great particularity and showing the grooves to have an angularity well within the range recited in applicant's claims (about 10 degrees). Relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). 
Regarding claim 20, while Matsuda does not expressly disclose the joint groove length, it would have been obvious to person having ordinary skill in the art at the time of the invention to have configured the length as 25 to 45% since the middle joint groove portion identified above in annotated Fig. 4 (see the linear segment) is clearly illustrated as having a length of about 1/3rd of the middle main groove portion.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (D246640) in view of Kamimura (JPH 06-239107, with English machine translation) as applied to claim 1 above, and further in view of Wada (US 4388960).
Regarding claim 17, while Matsuda does not expressly disclose the second linear element angle, it would have been obvious to person having ordinary skill in the art at the time of the invention to have configured the angle as 55 to 75 degrees to the circumferential since (1) Matsuda illustrates groove with as having a relatively steep angle relative to the circumferential direction and (2) Wada, similarly directed towards a tire having zigzag grooves, teaches configuring the steep angled portions (connecting groove segment 3c) with angle theta of 45 to 90 degrees to the circumferential direction (0 to 45 degrees to the axial direction; col 3, lines 67-68; col 4, lines 33-46), said range overlapping the claimed range. One would have been motivated to employ groove dimensions that suppress lateral oscillation or vibration (col 1, lines 49-56).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (D246640) in view of Kamimura (JPH 06-239107, with English machine translation) as applied to claim 1 above, and further in view of Kojima (US 4240484).
Regarding claim 19, Matsuda does not disclose the width of the grooves; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves with width of 2 to % of the tread width since Kojima, directed towards a tire having similar zigzag circumferential groove pattern, teaches configuring the grooves with widths of 1.5 to 5%, preferably 2 to 4% of the tread width (col 5, lines 42-44). One would have been motivated to employ a conventional groove width known to be suitable for such tires. 

Allowable Subject Matter
Claims 11, 15, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 18, the prior art of record fails to further teach or suggest the groove width of the middle joint groove portion as smaller than a groove width of each of the middle main groove portions. In Matsuda, the width of the middle main groove and joint grooves is constant.
Regarding claim 15, the prior art of record fails to disclose each middle main groove portions as formed by a pair of first linear elements and a pair of second linear elements wherein the second linear elements have a larger angle than each of the first linear elements with respect to the circumferential direction and are inclined to the same direction as the first linear elements. In Matsuda, the identified first and second elements are inclined in opposite directions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749